State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 4, 2014                   519140
________________________________

In the Matter of DAVID RAMOS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION
   et al.,
                    Respondents.
________________________________


Calendar Date:   October 21, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Devine, JJ.

                             __________


     David Ramos, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Superintendent of Eastern
Correctional Facility which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this proceeding to challenge a prison
disciplinary determination finding him guilty of making a false
statement, being out of place and a movement regulation
violation. The Attorney General has informed this Court that the
determination at issue has been administratively reversed, all
references thereto expunged from petitioner's institutional
record and the mandatory surcharge refunded to his inmate
account. As petitioner has received all the relief to which he
is entitled, the petition is dismissed as moot (see Matter of
                              -2-                  519140

Scott v Fischer, 119 AD3d 1307 [2014]).

      Peters, P.J., Stein, Rose, Egan Jr. and Devine, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court